Mr. Justice Niehatts delivered the opinion of the court. Grover 0. Hoff, State’s Attorney of DeWitt county, at the March term, 1920, of the county court, filed an information in the name of the People, under section 1, ch. 107, Rev. St. (Cahill’s Ill. St. ch. 107, ¶ 1), against Ruth Seeney, Julia Lawrence and the plaintiffs in error, Eliza Armstrong, Barzilla C. Sprague, John T. Sprague, Charles P. Sprague and Mary Koontz, charging that the parties mentioned had failed, neglected and refused to support Margaret Swan, a widow and a pauper, wholly without means and unable to earn a livelihood for herself, in consequence of bodily and physical infirmities, the said Ruth Seeney and Julia Lawrence being children of Margaret Swan, and the said Margaret Swan being a sister of the plaintiffs in error mentioned. There was a hearing in the county court on the information, and the court found, from the evidence heard, that Margaret Swan had been for many years past a resident of DeWitt county, and was suffering from paralysis, and was entirely helpless, and of unsound mind, and was a poor person who was unable to earn a livelihood in consequence of her bodily infirmity and unsoundness of mind; that she was in need of food and clothing, medicine, a physician’s services and nursing; and needed some one to prepare food for her and constant attention; and that the reasonable cost of such services and needs was $150 a month. That all of the daughters of Margaret Swan are married women, and have no separate property or means of their own, except an interest in some lands in the State of Oklahoma; that Margaret Swan has the life interest, and said daughters have the remainder in fee, of said Oklahoma, lands, which are of the value of about $8,000, but subject to an incumbrance of $3,000; that Margaret Swan has a life estate in a house and lot in the City of Clinton, where she has resided for many years, and an income from the Oklahoma lands of about $480 a year; that Julia Lawrence and Ruth Seeney have both contributed largely of their time and means of their respective husbands to the care and support of said Margaret Swan; that the plaintiffs in error have sufficient means to contribute to her support, but have not contributed anything; that Margaret Swan is in need of $30 per week for her support, care and nursing, and the court therefore ordered that the plaintiff in error Barzilla C. Sprague pay the sum of $15 per week; and that the plaintiffs in error Charles P. Sprague, John T. Sprague and Eliza Armstrong each pay the sum of $5 per week to L. De Boice, the conservator of Margaret Swan, for her support, care, nursing, aid and comfort. A writ of error is prosecuted from the foregoing order. It is sufficient to say that the order made by the county court is in a purely statutory proceeding. People v. Peters, 173 Ill. App. 564. Writs of error do not lie from the Appellate or Supreme Court in a purely statutory proceeding. People v. Emmerson, 294 Ill. 219. The writ is therefore dismissed. Dismissed.